 
Translation:
Share Purchase Agreement


Between: China Wonder Limited (CWO Company), a corporation duly formed under the
laws of Jersey with its legal address at PO Box 398, 11 Bath Street, St Helier,
Jersey, Channel Islands. Mr. Qiang Hao is authorized as representative by China
Wonder Limited ( hereinafter referred to as the “Seller”);


And: Friend Birch Limited, a corporation duly formed under the laws of Hong Kong
with its legal address at 21/F, New World Tower, 118 Queens RD Central HK. Mr.
Qingdong Zeng is authorized as representative by Friend Birch Limited (
hereinafter referred to as the “Buyer”)


WHEREAS,


1. Creative Legend Group Limited, a corporation duly formed under the laws of
BVI with its legal address at Palm Grove House, P.O. Box438, Road Town, Tortola,
British Virgin Islands;
2. The Seller is the 100% shareholder of Creative Legend Group Limited, and
agrees to sell the 100% shares to the Buyer under the terms and stipulations of
this agreement;
3. Under the terms and stipulations of this agreement, the Buyer agrees to
purchase 100% shares owned by the Seller in Creative Legend Group Limited.
4. The Seller warranties that he has the all independent right of the selling
shares above, on which there are not any pledge, or not involved in any
litigation or dispute.
5. The Buyer’s board and the Seller’s board have approved the equity transfer
matters of this agreement;
The Buyer and the Seller, pursuant to the principle of equality and mutual
benefit and through friendly consultations, hereby enter into this agreement on
the fifth date of November, 2010 and reach the agreements as follows.


Article 1 Transfer targets, Consideration and Payments
1.1 The Seller agrees to sell 100％ shares of Creative Legend Group Limited to
the Buyer, and the Buyer agrees to purchase the 100％ shares of the Company.
1.2 The Buyer agrees to buy the 100％ shares of Creative Legend Group Limited for
a total consideration of RMB 30,000,000.
1.3 The Buyer agrees to pay the total consideration of RMB 30,000,000 before
December 31, 2010 after the agreement comes into effect one time.
1.4 The income taxes deriving from the equity transfer should be borne by the
Seller.


Article 2 Rights and Obligations of the parties
2.1 when the Seller sells the 100% shares of Creative Legend Group Limited to
the Buyer, the rights and the obligations of the selling shares are transferred
at the same time, the Buyer bear the all duty from that time.
2.2 The Buyer should fulfill the equity transfer registration, if the Buyer
needs the Seller’s assistance, the Buyer should notice the Seller 3 days in
advance, and the Seller should provide the necessary assistance according to the
notice.
2.3 After the Buyer receives 100 % shares of Creative Legend Group Limited and
registers by law, the Buyer will enjoy all the right and assume the obligations.
 
1

--------------------------------------------------------------------------------




Article 3 Equity Transfer and Registration
3.1 After the agreement comes into effect, the Seller promises to sign the legal
documents according to the Buyer’s requirement.
3.2 When the conditions above are satisfied, the Buyer is in charge of
registration, the Seller should assist.
3.3 All the fees of registration should be borne by the Buyer.
3.4 The Buyer should transfer and register the shares in time, otherwise should
bear the duty because of the delay.


Article 4 Rights and Obligations of the parties
4.1 The Seller should transfer all the 100% shares of Creative Legend Group
Limited to the Buyer, and has the right to acquire all the consideration.
4.2 The Seller should assist the Buyer to transfer and register the 100% shares
of Creative Legend Group Limited according the agreement.
4.3 The Buyer has the right to acquire all the 100% shares equity of Creative
Legend Group Limited, and should transfer and register the shares equity in
time.
4.4 The Buyer should pay the consideration in the manner of installment payment
under this Agreement.


Article 5 Liability for Breach of Agreement
5.1 If any party do not perform prescribed or break the agreement, this party
should compensate for the entire loss of other party;
5.2 If the Buyer does not perform prescribed Article 1 and delay 15 Calendar
days, the Seller has the right to terminate this agreement, and the Buyer should
pay the compensation equivalent to 10% Consideration.


Article 6 Dispute resolution
6.1 All the dispute should be settled by friendly consultations, if the two
parties can not reach new agreement within 30 days after any party receive the
written notice of the dispute, each party has the right to submit the case to
Arbitration Institute of the Stockholm Chamber of Commerce in Sweden, who
arbitrate in accordance with its procedure rules of arbitration. The arbitration
award shall be final and binding on both parties award. The parties shall accept
and perform the arbitration, the arbitration fees shall be borne by the losing
party.


Article 7 Confidentiality
7.1 Except otherwise agreed by the other party, or required by administrative
organization, any party shall not exposed confidential information to the third
party.


Article 8 Effectiveness
8.1 The agreement is formed after the signature of representatives, and comes
into effect after the approval of the Seller’s and the Buyer’s voting
institutions.


Article 9 Force majeure
9.1 If performance of this agreement in whole or in part is prevented,
restricted or interfered with by reason of an earthquake, storm, flood, fire,
war, strike or any other cause beyond the reasonable control of the parties
(“Force Majeure condition”), then the affected party shall provide the other
party with a valid evidentiary document setting forth in detail the Force
Majeure Condition within fifteen (15) days, its expected duration and the
consequences thereof. The parties shall thereafter consult with each other so as
to avoid or minimize any adverse effect of any Force Majeure Condition on this
Agreement or the transactions contemplated hereunder. However, if a Force
Majeure condition lasts for more than three (3) months, the parties shall try
their best to avoid or reduce damages cause by negotiation. If the parties
cannot agree on a mutually satisfying solution within three (3) months of such
negotiation, either party may terminate this Agreement by giving the other party
a thirty (30) days written notice of such termination.
 
2

--------------------------------------------------------------------------------


　　
Article 10 others
10.1 This Agreement is written and executed in Chinese.
10.2 This Agreement contains the entire agreement between the parties with
respect to the transactions contemplated herein and supersedes all prior
negotiations, agreements and understandings.
10.3 In case any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable in whole or in part, the validity, legality
and enforceability of the remaining provisions or the remaining applications
shall not be affected or impaired.
10.4 The preamble forms an integral part of the present Agreement.
10.5 Any notices, requests, and communications required or provided for under
this Agreement shall be in writing and shall be delivered via mail, facsimile or
express mail.
10.6 This Agreement shall be executed in 8 copies. The Seller and the Buyer
shall each keep 4 copies.
(there is no text below)



The Seller: China Wonder Limited
Authorized Representative:


(signature)
 
The Buyer: Friend Birch Limited
Authorized Representative:


(signature)


3

--------------------------------------------------------------------------------

